PER CURIAM.
All the questions raised on this appeal have been settled adversely to the appellant in the protracted litigation of this case. See Warner v. City of New Orleans, 167 U. S. 467, 17 Sup. Ct. 892, 42 L. Ed. 239; Id., 59 U. S. App. 131, 31 C. C. A. 238, 87 Fed. 829; and City of New Orleans v. Warner, 175 U. S. 120, 20 Sup. Ct. 280, Adv. S. U. S. 280, 44 L. Ed. -. It follows that the decree of the circuit court herein appealed from must be affirmed, and it is so ordered, with costs, hut no damages.